Citation Nr: 0514734	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  98-09 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating greater than 
20 percent for residuals of an intracranial hemorrhage due to 
arteriovenous malformation, with weakness of the left lower 
extremity.

2.  Entitlement to an initial compensable rating greater than 
10 percent for residuals of an intracranial hemorrhage due to 
arteriovenous malformation, with weakness of the left upper 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
residuals of an intracranial hemorrhage with weakness in the 
left lower extremity, rated at 20 percent, effective October 
1993, and manifested by weakness in the left upper extremity, 
rated at 10 percent, effective October 1993.

A notice of disagreement was received in November 1997.  A 
statement of the case was issued in January 1998, and a 
timely appeal was received in June 1998.

In October 2000, the Board remanded the issues on appeal to 
obtain additional medical records and a neurological 
examination.

In May 2003, the veteran and his spouse appeared before the 
undersigned Veterans Law Judge at a Travel Board Hearing held 
in Cleveland, Ohio.

In December 2003, the Board remanded the issues on appeal to 
obtain additional medical records and to provide notification 
in accordance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).


FINDINGS OF FACT

1.  At no time since October 1993 has the weakness of the 
left lower extremity been manifested by more than moderate, 
incomplete, paralysis.
2.  At no time since October 1993 has the weakness of the 
left upper extremity been manifested by more than mild, 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 
percent for residuals of an intracranial hemorrhage due to 
arteriovenous malformation, with weakness of the left lower 
extremity, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8520 (2004).

2.  The criteria for an initial rating greater than 10 
percent for residuals of an intracranial hemorrhage due to 
arteriovenous malformation, with weakness of the left upper 
extremity, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8515 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In February 2004, following two Board remands for further 
development, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to provide VA with any 
evidence or information he had pertaining to his claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

It is noted that the original rating decision on appeal for 
increased ratings for residuals of an intracranial hemorrhage 
was in October 1997, while the VCAA notification was not 
until February 2004.  Therefore, the veteran did not receive 
a VCAA notice prior to the initial rating decision denying 
his claim.  Nonetheless, the Board finds that the lack of 
such a pre-decision notice is not prejudicial to the veteran.  
VCAA notice was provided by the RO prior to this transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No prejudice 
to the veteran has been alleged or shown.  Mayfield v. 
Nicholson, No. 02-1077, U.S. Vet. App. (April 14, 2005).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  In accordance with the December 2003 Board Remand, 
VA medical records through December 2004 were obtained and 
are in the claim file.  Moreover, the veteran has been 
afforded VA medical examinations in January 1997 and April 
2001 in connection with his claims.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

Private hospital records reflect that, in November 1991, the 
veteran had a cerebrovascular accident, resulting in left 
side hemiparesis.  Cranial nerve examination showed minimal 
left central seventh paresis.  Left-sided strength was 2-3/5 
in the left arm proximally, equal proximally and distally.  
Lower extremities were 4+/5 strength throughout.  Reflexes 
were hyperactive on the left compared to the right with up 
going toes on the left and down going toes on the right.

A September 1992 private medical report notes that the 
veteran had much improved movement in his left shoulder.  He 
continued to work on strengthening his left arm and leg and 
was ambulatory with a straight cane without unsteadiness.  
Left shoulder movement, both actively and passively, were 
almost normal.  He was spastic throughout the left arm and 
leg, but had pretty good movement of all muscles in the left 
arm, just decreased dexterity and coordination.  His left leg 
had pretty much normal strength.  He was able to rise from a 
chair and ambulate with circumduction of the left leg and the 
use of a straight cane.

In October 1993, the veteran filed a claim for residuals of 
an intracranial hemorrhage.

An October 1993 private medical report notes that the veteran 
had an excellent return of function of his left arm and leg, 
although the veteran felt his arm and leg "did not work as 
well as everyone else's."

In January 1997, the veteran received a VA examination for 
injuries of the brain.  The examining physician reviewed the 
veteran's medical records in the claim file.  Of note was a 
November 1991 private hospital admission where the veteran 
was diagnosed with a right thalamic hemorrhage.  The 
intracranial hemorrhage resulted in a left hemiparesis.

Physical examination revealed a significant positional tremor 
of the left upper extremity with no pronator drift.  Also 
noted was a significant deficit in the veteran's coordination 
of the left upper extremity consisting of a course high 
amplitude tremor that appeared with assuming position or with 
action and intention.  Rapid alternating movements and fine 
finger movements were significantly impaired in the left 
upper extremity.  There was no relevant or significant motor 
or sensory impairment of the cranial nerves or of peripheral 
or autonomic nervous systems.

In October 1997, the RO granted service connection for 
residuals of an intracranial hemorrhage, awarding a 20 
percent rating for moderate incomplete paralysis of the 
sciatic nerve, and a 10 percent rating for a mild incomplete 
paralysis of the ulnar nerve.

An April 1998 private neurological report notes the veteran 
had left central VII paresis, and left hemiparesis with 
spasticity and hyperreflexia.  Left arm use was 4+/5 
strength, but with decreased hand dexterity and fine finger 
movements.  Strength was 4+/5 for the left leg, and veteran 
was able to ambulate independently with or without a straight 
cane.

A February 1999 MRI of the head and neck revealed normal 
bifurcation of the right and left common carotid arteries; 
small or nonexistent right vertebral artery with normal 
intracranial MRI.

November 1999 x-rays of the left shoulder revealed minimal 
degenerative changes of the left shoulder joint with no 
abnormalities noted.

September 2000 x-rays of the left shoulder revealed a little 
irregularity of the greater turbosity with a suggestion of 
calcification in that area.

In April 2001, the veteran received a VA neurology 
examination.  The examining physician reviewed the record and 
examined the veteran to determine the nature and extent of 
residuals from the veteran's intracranial hemorrhage due to 
arteriovenous malformation.  He noted the veteran was right 
hand dominant.

Physical examination found the veteran's left arm tremors 
essentially vanished while he was putting on his shirt.  
Tremors were maintained but reduced during distraction.  
There was no pronator drift.  Fine finger movement was clumsy 
in the left hand.  Power examination was marred by pain in 
the left shoulder and flagrant giveaway weakness.  The 
examiner did not believe the giveaway reflected the veteran's 
dysmetric tremor as he consistently collapsed precisely at 
the moment he applied pressure, and even when the maneuver 
was aborted and he did not apply pressure.

On his left side, deltoids were at least 4/5; biceps 5/5; 
triceps 5/5; wrist flex/extend equal to or greater than 4+/5 
with flagrant giveaway; hip flexor equal or greater than 
4+/5, sometimes gives away with flexion of right hip; 5-/5 at 
knee flex/extend, tibialis anterior and plantar flexion.  The 
veteran walked on his heels and toes with very slightly 
greater wear on the instep of his left toe and the outstep of 
his right heel.  Gait, lower extremities, was non-ataxic.

Coordination was dysmetric on left, normal on right.  Heel to 
shin was dysmetric on left, normal on right.  Romber was 
negative.  The veteran could not tandem because he stepped 
off, but the examiner noted that initial foot placement was 
non-dysmetric.

Sensory was intact to pinprick throughout, except 
intermittently reduced in the left hand.  Cortical direction 
sensitivity was slightly less accurate in left hand.  
Stereognosis was reduced in left hand but in proportion to 
clumsiness of manipulation of object.  UE graphesthesia was 
normal and symmetric.  

The diagnoses were mild left side hemiparesis, left ataxic 
tremor (rubral tremor); and embellishment of neurologic 
deficits.

An October 2002 physical therapy note reflects that the 
veteran was mobile, got out of his home on a regular basis, 
had less foot drag, increased hip and knee flexion, and his 
gait was good.

A March 2003 VA clinic note reflects treatment for left 
shoulder pain.  Positive impingement signs, Hawkin's and 
Neer's were noted.  The diagnosis was left shoulder 
impingement and left shoulder rotator cuff tear.

At his May 2003 Travel Board Hearing the veteran stated that 
he had pain in his shoulder and his knee, and that sometimes 
his left leg would swell.  He could not remember the last 
time he went for treatment for his left leg but got pills for 
pain in the mail.  He said he dragged his left foot most of 
the time and his left leg was a little thinner than his right 
leg.

With respect his left arm, the veteran said he could not 
drive as well as he used to because he got a funny feeling in 
his left hand.  He could only raise his left hand up to just 
short of level with his shoulder.  He could not remember the 
last time he went for treatment for his left arm, but got 
pills for pain in the mail.  The left arm hurt him all the 
way down his arm, especially when he picked up something.

A July 2003 VA orthopedic clinic note reflects physical 
examination of the left shoulder.  There was no wasting on 
the shoulders bilaterally, but a marked intention tremor on 
the left upper extremity was noted.  Impingement maneuvers 
caused pain over the left shoulder and the veteran had a 
positive drop test over his left shoulder.  Strength in the 
left upper extremity to forward flexion, abduction, external 
and internal rotation was 4/5.  X-rays showed degenerative 
change of the left acrmioclavicular joint.  The examiner 
concluded the veteran likely had impingement syndrome and a 
probable rotator cuff tear of his left shoulder.

A November 2003 VA orthopedic clinic note reflects a follow 
up examination of the veteran's left shoulder.  The veteran 
was in no apparent distress.  He had a residual tremor of his 
left upper extremity secondary to his stroke.  The examiner 
found it difficult to assess the veteran's strength secondary 
to his tremors, but he appeared to have good strength in his 
supraspinous as well as external and internal rotators.  The 
assessment was likely left shoulder impingement with possible 
rotator cuff pathology.

An August 2004 social work home-visit note reflects that the 
veteran had started to go to a gym to work out a couple of 
times a week and was feeling much better. 

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R., Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, and 4.41 (2004).

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of the 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

There is a distinction between a claim based on the veteran's 
disagreement with the initial rating (a claim for an original 
rating) and a claim for an increased rating.  In the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As the veteran's claims for increase arise from 
disagreement with the rating assigned following the original 
claim for service connection, consideration has been given to 
the question of whether the application of "staged ratings" 
as enunciated by the Court in Fenderson, would be 
appropriate.

Paralysis of the sciatic nerve is rated under Diagnostic Code 
8520.  Mild incomplete paralysis warrants a rating of 10 
percent.  Moderate incomplete paralysis warrants a rating of 
20 percent.  Moderately severe incomplete paralysis warrants 
a rating of 40 percent.  Severe incomplete paralysis, with 
marked muscular atrophy, warrants a rating of 60 percent.  An 
80 percent rating is warranted for complete paralysis of the 
sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2004).

Paralysis of the median nerve is rated under Diagnostic Code 
8115.  Mild incomplete paralysis warrants a rating of 10 
percent.  Moderate incomplete paralysis warrants a rating of 
20 percent on the side of the non-dominant hand, and 30 
percent on the side of the dominant hand.  Severe incomplete 
paralysis warrants a rating of 40 percent on the side of the 
non-dominant hand, and 50 percent on the side of the dominant 
hand.  A rating of 60 percent on the side of the non-dominant 
hand, and 70 percent on the side of the dominant hand, is 
warranted for complete paralysis of the median nerve.  
38 C.F.R. § 4.12a, Diagnostic Code 8115 (2004).

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2004).

The use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Analysis

The veteran essentially contends that his left arm and left 
lower extremity conditions warrant more than the assigned 
ratings.

The evidence of record, however, shows little evidence of 
treatment for residuals of his intracranial hemorrhage and, 
further, that those residuals have little impact on his 
ability to function.

A September 1992 private medical report notes that left 
shoulder movement, both actively and passively, were almost 
normal.  Although the veteran was spastic in his left arm and 
leg, he had pretty good movement of all muscles in the left 
arm, just decreased dexterity and coordination, and his left 
leg was pretty much normal strength.

An October 1993 private medical report from the same doctor 
notes that the veteran had an excellent return of function of 
his left arm and leg.

The veteran's most recent neurological examination in April 
2001 found only mild left side hemiparesis, and the examining 
neurologist concluded that the veteran was embellishing the 
neurologic deficits.

The neurologist did not believe that the veterans' left 
shoulder giveaway weakness was reflective of dysmetric 
tremor, as the veteran's shoulder consistently collapsed 
precisely at the moment he began to apply pressure, even if 
he aborted the maneuver and did not apply pressure.  
Moreover, left side strength was 4+ or 5/5 for hips, 
deltoids, biceps, triceps, wrist flex/extend, knee 
flex/extend, sensation was intact except intermittently 
reduced in left hand, and cortical direction sensitivity was 
only slightly less accurate in his left hand. 

The neurologist further noted that the veteran's left arm 
tremors virtually vanished when he buttoned his shirt, and 
were substantially diminished when he was distracted.

Of note are VA clinical records for 2002 and 2003 which 
reflect numerous clinic visits for left shoulder pain which 
was repeatedly diagnosed as an impingement with likely 
rotator cuff tear, rather than anything related to residuals 
of the veteran's intracranial hemorrhage.  During those 
visits, the veteran has consistently denied any numbness, 
tingling, or pain in his elbow and wrist to examining medical 
professionals.

Physical therapy progress notes for October 2002 reflect the 
veteran was mobile, got out of his home on a regular basis, 
his gait was good, and there was less foot drag and increased 
hip and knee flexion.

An August 2004 social worker note reflects that the veteran 
had started going to the gym a couple of times a week and was 
feeling much better.

The veteran's paralysis of the ulnar and sciatic nerves is 
incomplete, and he is currently rated at 20 percent for 
incomplete paralysis of the sciatic nerve and 10 percent for 
incomplete paralysis of the ulnar nerve.

In order to warrant a 40 percent or higher rating for the 
incomplete paralysis of his sciatic nerve, the evidence would 
need to show at least a moderately severe impairment.  In 
order to warrant a 20 percent or higher rating for the 
incomplete paralysis of his ulnar nerve the evidence would 
need to show at least a moderate impairment.  In fact, the 
evidence from his most recent neurological examination is 
indicative of functional impairment of a far lesser degree.

The potential applicability of staged ratings was considered, 
but there is no medical evidence of record indicating that 
the manifestations of the veteran's residuals of intracranial 
hemorrhage more nearly approximated the criteria for a higher 
rating at any time since October 1993.  In fact, the October 
1993 report from the veteran's private doctor states that the 
veteran had an excellent return of function to both his left 
arm and left leg.






Accordingly, the claims for higher initial ratings for 
residuals of an intracranial hemorrhage with weakness of the 
left lower and upper extremities must be denied.


ORDER

Entitlement to an initial compensable rating greater than 20 
percent for residuals of an intracranial hemorrhage due to 
arteriovenous malformation, with weakness of the left lower 
extremity, is denied.

Entitlement to an initial compensable rating greater than 10 
percent for residuals of an intracranial hemorrhage due to 
arteriovenous malformation, with weakness of the left upper 
extremity, is denied.








	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


